DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-36 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses dividing the message to be sent into a plurality of data blocks and placing each data block into a sequentially identified transmission packet, but fails to teach and render obvious of the selecting, by the first device, packet loss rates of partial batches of data messages from packet loss rates of multiple batches of data messages, and updating, by the first device, the packet transmission rate based on the packet loss rates of partial batches of data messages comprises: for each batch of data messages among the multiple batches of data messages, determining, by the first device, whether a difference between the packet loss rate of the -2- Application No. 16/071,725Attorney Docket No. P1810115USWS batch of data messages and a packet loss rate of an adjacent batch of data messages exceeds a preset threshold; updating, by the first device, the packet transmission rate based on packet loss rates of certain batches of data messages among which a difference in packet loss rate does not exceed the preset threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471